Appeal from an order of the Family Court, Allegany County (Thomas P Brown, J.), entered October 15, 2007 in a proceeding pursuant to Social Services Law § 384-b. The order terminated the parental rights of respondent.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: On appeal from an order terminating his parental rights with respect to his daughter on the ground of permanent neglect, respondent father contends that Family Court erred in finding that his daughter was permanently neglected. We reject that contention. Petitioner established that, despite its diligent efforts to encourage and strengthen the relationship between the father and his daughter, the father failed during the period specified in Social Services Law § 384-b (7) (a) to maintain contact with her or to plan for her future although physically and financially able to do so (see id.; Matter of Sheila G., 61 NY2d 368, 373 [1984]; Matter of Alyshia M.R., 53 AD3d 1060 [2008], lv denied 11 NY3d 707 [2008]; Matter of Kyle K., 49 AD3d 1333 [2008], lv denied 10 NY3d 715 [2008]). Present— Hurlbutt, J.P., Martoche, Centra, Pine and Gorski, JJ.